Case: 14-11988   Date Filed: 09/12/2014   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11988
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:12-cv-04009-WMA-JHE



BONNIDE JOHNSON,

                                                           Plaintiff-Appellant,

                                 versus

CHAPLAIN OSSIE BROWN,
WARDEN,
COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________
                          (September 12, 2014)

Before HULL, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-11988      Date Filed: 09/12/2014      Page: 2 of 10


       Bonnide Johnson, a pro se Alabama prisoner, appeals the dismissal of his 42

U.S.C. § 1983 civil rights complaint alleging that prison officials violated his First

Amendment right to the free exercise of religion and the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a). Pursuant to

28 U.S.C. § 1915A(b)(1), the district court sua sponte dismissed Johnson’s final

amended complaint (“complaint”), dated October 7, 2013, for failure to state a

claim. Johnson also appeals the denial of his motion for class certification. After

review, we affirm the district court’s denial of Johnson’s class certification motion,

but reverse the district court’s dismissal of Johnson’s Free Exercise and RLUIPA

claims and remand for further proceedings consistent with this opinion.

               I. JOHNSON’S FINAL AMENDED COMPLAINT

       Before addressing the merits of Johnson’s Free Exercise and RLUIPA

claims, we summarize the allegations in his final amended complaint relating to

those claims. 1

       Johnson is an Orthodox Sunnah Muslim incarcerated at St. Clair

Correctional Facility (“St. Clair”) in Alabama. In his complaint, Johnson alleged

that adherents of the Orthodox Sunnah religion strictly comply with the tenets of

       1
         Johnson’s complaint also alleged violations of the Establishment Clause of the First
Amendment and the Equal Protection Clause of the Fourteenth Amendment and a conspiracy to
violate his First and Fourteenth Amendment rights. On appeal, Johnson’s brief states that he
does not abandon these claims, but offers no meaningful argument as to the district court’s
dismissal of them. Therefore, Johnson is deemed to have abandoned these claims, and we do not
address them further. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008); Singh v.
United States AG, 561 F.3d 1275, 1278-79 (11th Cir. 2009).
                                                 2
              Case: 14-11988     Date Filed: 09/12/2014    Page: 3 of 10


the Quran and the traditions of the Prophet Muhammad, which make it

“obligatory,” (1) to pray five times a day in a congregational format, (2) to

assemble on Friday for the Jummuah service and for Ramadan, the month of

fasting that begins and ends with a feast; and (3) to conduct classes and services

that teach the religion’s precepts and movements of prayers and teach adherents to

read Arabic, the language in which the Quran was revealed. Johnson further

alleged that he has an obligation to the Creator to establish community prayer and

contribute to the guidance of the Sunnah inmate community. Accepting these

allegations as true, Johnson alleged that these religious practices are based on his

sincerely held religious belief and are compelled by his Sunnah religion.

      According to the complaint, Johnson has been a practicing Sunnah Muslim

at St. Clair for over 25 years. As alleged, for most of that time, St. Clair officials

allowed Sunnah inmates access to a classroom, which they used as a prayer room,

or Masjid, for the five daily prayers and the Friday Jummuah services, and also for

religious classes, which Johnson teaches. The Masjid provided the Sunnah inmates

with a “clean, spiritually enriching atmosphere” in which to conduct their religious

exercises.

      By 2013, however, St. Clair officials had begun denying Sunnah inmates

access to the Masjid except for Monday through Thursday at 7:30 p.m. and for the

month of Ramadan. As a result, Johnson and the other Sunnah inmates were


                                               3
              Case: 14-11988     Date Filed: 09/12/2014   Page: 4 of 10


forced to conduct most of their obligatory congregational religious services in the

dormitory living area within inmate traffic and where there is profane talk and

activity.

       Johnson alleged that the defendants obstructed his ability to practice his

Sunnah religion by: (1) limiting his access to the Masjid for congregational

prayers, services, and classes such that, except for during Ramadan, Johnson must

conduct and participate in morning and afternoon congregational prayers and

Friday Jummuah congregational services in the dormitory living area; (2)

repeatedly delaying, interrupting, and cancelling scheduled congregational prayers,

services, and classes without explanation; (3) failing to hold the Eid al-Adha

service and mishandling the feast at the end of Ramadan in October 2013; and (4)

prohibiting him from wearing his Kufi prayer cap when going to and from prayer.

       In addition, Johnson alleged two specific instances in which prison officials

interrupted Johnson’s prayers and ordered him to stop praying and leave. In the

first instance, on July 13, 2013, one defendant allegedly entered the Masjid at 7:45

p.m. while Johnson and another inmate were engaged in scheduled congregational

prayer and threatened to spray the inmates with tear gas if they did not stop praying

and leave the Masjid. In the second instance, on July 28, 2013, Johnson was in his

dormitory at 3:00 a.m. and engaged in a special, extra prayer from the Quran “for

spiritual profit” that is “done in the wee hours.” Johnson alleged that while


                                              4
              Case: 14-11988      Date Filed: 09/12/2014    Page: 5 of 10


performing this prayer, two defendants, accompanied by other prison staff,

surrounded him, grabbed him by the back of his shirt, pulled him out of a prostrate

position, and ordered him back to his cell.

                          II. STANDARDS OF REVIEW

      We review for an abuse of discretion the denial of a class certification.

Williams v. Mohawk Indus., 568 F.3d 1350, 1355 (11th Cir. 2009). We review de

novo a district court’s sua sponte dismissal under § 1915A for failure to state a

claim, accepting the allegations in the complaint as true. Boxer X v. Harris, 437

F.3d 1107, 1110 (11th Cir. 2006).

      Dismissal under § 1915A is governed by the same standards as a dismissal

under Federal Rule of Civil Procedure 12(b)(6). Leal v. Ga. Dep’t of Corr., 254

F.3d 1276, 1278-79 (11th Cir. 2001). That is, although the complaint need not

provide detailed factual allegations, it must contain “sufficient factual matter” to

state a claim that is facially plausible and raises a right to relief above the

speculative level. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009); see also Bell Atl. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965

(2007). While pro se pleadings are held to a less stringent standard than counseled

pleadings, Gilmore v. Hodges, 738 F.3d 266, 281 (11th Cir. 2013), we may not

“serve as de facto counsel for a party” or “rewrite an otherwise deficient pleading




                                               5
                Case: 14-11988       Date Filed: 09/12/2014        Page: 6 of 10


in order to sustain an action,” Campbell v. Air Jamaica Ltd., __ F.3d __, No. 12-

14860, 2014 WL 3060747, at *2 (11th Cir. July 8, 2014). 2

           III. JOHNSON’S FREE EXERCISE AND RLUIPA CLAIMS

       The district court erred in concluding that Johnson’s final amended

complaint failed to state a facially plausible First Amendment Free Exercise claim.

       Although prison inmates retain protections afforded by the First

Amendment’s Free Exercise Clause, prison officials may impose limitations on an

inmate’s exercise of sincerely held religious beliefs if the limitations are

“reasonably related to legitimate penological interests.” O’Lone v. Estate of

Shabazz, 482 U.S. 342, 349, 107 S. Ct. 2400, 2404 (1987). Thus, a “prison

regulation, even though it infringes the inmate’s constitutional rights, is an

actionable constitutional violation only if the regulation is unreasonable.” Hakim

v. Hicks, 223 F.3d 1244, 1247 (11th Cir. 2000). In evaluating a prison regulation’s

reasonableness, we consider four factors, first enunciated in Turner v. Safley, 482

U.S. 78, 107 S. Ct. 2254 (1987), including: “(1) whether there is a valid, rational

connection between the regulation and a legitimate governmental interest put

       2
         Although Johnson argues otherwise, the district court did not abuse its discretion when it
directed him to file a final amended complaint that did not refer to or incorporate his prior
pleadings. In addition to his original complaint, Johnson had already filed two prior motions to
amend his complaint in which he sought to incorporate by reference his previous claims and
listed only those additional facts and requests for relief that he wanted to include. In directing
Johnson to plead all claims in one final complaint, the district court explained that it wanted to
avoid the potential for confusion created by the number of amendments and pleadings Johnson
had already filed. The district court, however, did not preclude Johnson from including any facts
or claims alleged in those prior pleadings.
                                                    6
              Case: 14-11988     Date Filed: 09/12/2014   Page: 7 of 10


forward to justify it; (2) whether there are alternative means of exercising the

asserted constitutional right that remain open to the inmates; (3) whether and the

extent to which accommodation of the asserted right will have an impact on prison

staff, inmates, and the allocation of prison resources generally; and (4) whether the

regulation represents an exaggerated response to prison concerns.” Hicks, 223

F.3d at 1247-48 (quotation marks omitted).

      Here, Johnson’s pro se final amended complaint, construed liberally and in

the light most favorable to Johnson, alleged that prison officials infringed his

practice of his Sunnah faith in a number of ways. Because, at the § 1915A

preliminary-screening stage, the defendants have not yet been served with and

responded to Johnson’s allegations, we do not know what justifications they may

provide for these alleged actions. Further, given the particular type of allegations,

such as about denying access to the existing Masjid, we cannot say that this is a

case in which the prison officials’ legitimate penological interests are apparent

from the face of the complaint. Accordingly, at this early stage in the proceedings,

we cannot evaluate whether the alleged restrictions on Johnson’s religious practice

were reasonable in light of the four Turner factors. See Saleem v. Evans, 866 F.2d

1313, 1316-17 (11th Cir. 1989) (explaining that ordinarily a prisoner’s First

Amendment Free Exercise claim should not be dismissed for failure to state a

claim unless the complaint’s allegations show the state has a legitimate


                                              7
              Case: 14-11988      Date Filed: 09/12/2014     Page: 8 of 10


justification for regulating a prisoner’s religious practices or the claim is “so

facially idiosyncratic” that no state justification is required).

      Given the procedural posture of Johnson’s case, the district court’s reliance

on O’Lone was misplaced. O’Lone involved the review of a district court’s order

denying a request for a preliminary and permanent injunction entered following an

evidentiary hearing. See 482 U.S. at 347, 107 S. Ct. at 2403 (citing the district

court’s order in Shabazz v. O’Lone, 595 F. Supp. 928 (D.N.J. 1984)). As such, the

Court in O’Lone relied on evidence presented at the hearing and the district court’s

fact findings in evaluating the four Turner factors to determine whether the prison

officials had acted in a reasonable manner. See 482 U.S. at 349-53, 107 S. Ct. at

2404-07. Here, unlike in O’Lone, the facts surrounding the defendants’

justification for their alleged interference with Johnson’s religious practices must

still be developed before a determination can be made as to whether the defendants

acted reasonably. Therefore, at this juncture, Johnson’s Free Exercise claim is

plausible on its face.

      Similarly, we cannot say Johnson’s allegations failed to make a prima facie

showing that his religious exercise was substantially burdened by the defendants’

actions, as required to state a RLUIPA claim. See Knight v. Thompson, 723 F.3d

1275, 1283-87 (11th Cir. 2013), pet. for cert. filed (Feb. 6, 2014) (No. 13, 955)

(concluding that the plaintiffs made their prima facie showing that a prison policy


                                                8
              Case: 14-11988     Date Filed: 09/12/2014    Page: 9 of 10


prohibiting Native American inmates from wearing long hair substantially

burdened their religious exercise, but that the defendants then met their burden to

show the policy was the least restrictive means to ensure a compelling

governmental interest in prison safety).

                 III. MOTION FOR CLASS CERTIFICATION

      Finally, the district court did not abuse its discretion when it denied

Johnson’s motion for class certification. Johnson filed this action pro se and does

not appeal the district court’s subsequent denial of his request for the appointment

of counsel. As a pro se litigant, Johnson cannot bring an action on behalf of his

fellow orthodox Muslim inmates. See Timson, 518 F.3d at 873 (explaining that 28

U.S.C. § 1654, the provision permitting parties to proceed pro se, provides “a

personal right that does not extend to the representation of the interests of others”);

Massimo v. Henderson, 468 F.2d 1209, 1210 (5th Cir. 1972) (concluding that a pro

se inmate could not bring a petition for equitable relief on behalf of his fellow

inmates).

                                IV. CONCLUSION

      For these reasons, we affirm the district court’s denial of Johnson’s motion

for class certification, but we reverse the district court’s dismissal of Johnson’s

First Amendment Free Exercise and RLIUPA claims and remand those claims to

the district court so that the defendants may respond to Johnson’s allegations.


                                              9
    Case: 14-11988   Date Filed: 09/12/2014   Page: 10 of 10


AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                 10